Interim Decision #1359

Mammy. or So
In VISA PETITION Proceedings
A 13530858
-

Decided by Regional Commissioner March,10,1964
Urgent need of beneficiary's services as a beauty operator is not established within
the contemplation of section 20a (a) (1), Immigration and Nationality Act, since
the petitioning shop which has an average of 6 customers a day presently employs one full-time beauty operator, both petitioner and his wife are licensed
operators and are available to work as the occasion demands, and the patron
potential of the petitioning shop is limited in a town of 2,000 population which
has 5 beauty salons.

This case is before the Regional Commissioner on appeal from decision of the District Director who denied the petition on the grounds
that beneficiary's services were not urgently needed and did not meet
first preferenee standards.
Petitioner is the owner and operator of a beauty shop in business
since September 1062 in Archer, Texas, a town of about 2,000 population and having five beauty shops. Both the petitioner and his wife

are licensed operators. One other operator who works on a commisbasis is employed in the shop. The shop has an average of six
patrons a day.
Beneficiary is a. 40-year-old married female, a native and citizen of
Taiwan, Republic of China. She presently resides with her husband
and six children in Taipei, Taiwan.
Beneficiary will perform the regular duties of a beauty operator:
shampoo, cut, set and style hair. Also color, tint, bleach and treat
hair and do hand manicures and give scalp and facial treatments.
• The "Worker Trait Requirements Handbook" published by the Bureau of Employment Security shows that it takes from one to two
years of technical training to become proficient in the skills of a beauty
operator. Assuming, but not conceding, that the duties to be performed meet first preference standards, an urgency for the services
must still be established. The record shows that one full-time beauty
sion

626

Interim Decision #1359
operator is presently employed by the petitioner. This operator works
on a commission basis and averages $75 a week. The petitioner and
his wife are both licensed operators but work only, as the occasion
demands. The petitioner has stated that both he and his wife are available when the need arises. The patron potential is limited in a town
of 2,000 population which has five beauty salons as is indicated by the
petitioner's statement that his shop has an average of six customers a
day. The foregoing fails to indicate an urgent need of the beneficiary's
services.
Section 203 (a) (1) of the Immigration and Nationality Act provides
that first preference classification may be granted to quota immigrants
whose services are urgently needed in the United States because of high
education, technical training, specialized experience or exceptional
ability. Urgency of the services of the position not having been established, we must find that the denial of the petition by the District
Director was proper. We will dismiss the appeal.

ORDER: It is ordered that the appeal be dismissed.

627

